

Ribbon Communications Inc.


2019 Incentive Award Plan




Restricted Stock Award Agreement 


This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
            (the “Grant Date”), between Ribbon Communications Inc., a Delaware
corporation (the “Company”), and              (the “Participant”).


RECITALS


WHEREAS, the Company has adopted the Ribbon Communications Inc. 2019 Incentive
Award Plan (the “Plan”), which Plan is incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the meanings as set forth in the Plan); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the restricted stock
described herein pursuant to the Plan and the terms set forth below;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Award of Restricted Stock. Subject to the terms and conditions of the Plan
and this Agreement and in consideration of employment services rendered and to
be rendered by the Participant to the Company, the Company hereby grants to the
Participant          shares of Common Stock (the “Shares”). The Company shall
issue the Shares to the Participant either by electronic record or by stock
certificate issued in the name of the Participant. The Participant agrees that
unvested Shares shall be subject to forfeiture as set forth in Section 2(c) of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement. The Shares shall be deposited in escrow in accordance with Section 5
of this Agreement.


2. Vesting.


(a)    Vesting Schedule. Subject to the Participant’s continued service through
the vesting date, the Shares shall vest as follows:


Any fractional number of Shares resulting from the application of the foregoing
percentages shall be rounded down to the nearest whole number of Shares. The
Company may in its discretion accelerate the vesting schedule at any time.


(b)    Acceleration of Vesting. Notwithstanding Section 2(a) hereof and except
as set forth in an employment agreement between the Company and the Participant,
effective immediately prior to the consummation of an Acquisition (as defined in
the Plan), the unvested Shares that would vest within twelve (12) months
following the date of such Acquisition shall immediately vest. Thereafter, the
remaining unvested Shares shall continue to vest pursuant to the vesting
schedule set forth above; provided that such vesting schedule shall be shortened
by one year.


(c)    Termination of Service. If the Participant’s service with the Company is
terminated for any reason, other than as described in Section 2(b) above, the
Shares, to the extent not then-vested, shall be forfeited by the Participant
without any consideration.


3.         Rights as a Stockholder. The Participant shall have none of the
rights of a stockholder of the Company until the Shares vest; provided, however,
that the Participant shall have (a) the right to receive dividends on the Shares
(the “Dividends”), subject to the remainder of this Section 3 and Section
7(c)(1) of the Plan and (b) voting rights with respect to such Shares. The
Dividends, if any, shall be held by the Company and shall be subject to
forfeiture until such time that the Shares on which the Dividends were
distributed vest in accordance with Section 2 above.


4.         Restrictions on Transfer. Unless otherwise provided by the Board, the
Participant shall not, during the term of this Agreement, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “Transfer”), any of the Shares, or any interest therein,
unless and until such Shares are no longer subject to risk of forfeiture.
Notwithstanding the foregoing, the Participant may transfer:


(a)     any or all of the Participant’s Shares (i) to his or her parents,
spouse, children, stepchildren, grandchildren, or siblings, or spouse of any
such person (collectively, “Immediate Family”); (ii) to a trust established for
the benefit of his or her Immediate Family or himself/herself; or (iii) to a
limited liability company or limited partnership, the members or partners of
which are members of his or her Immediate Family or himself/herself; or


(b)     any or all of the Participant’s Shares under such Participant’s
will; provided that all such Shares transferred under (a) or (b) shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 4 and the forfeiture provision in
Section 2(c)) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company: (y) a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
and (z) a copy of any such evidence as the Company may deem necessary to
establish the validity of the transfer and acceptance by the transferee or
transferees of the terms and conditions hereof. The Company shall not be
required: (A) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Agreement, or (B) to treat as owner of such Shares or to pay Dividends to any
transferee to whom any such Shares shall have been so sold or transferred.


5.         Escrow. The Shares shall be deposited by the Participant in escrow
either by electronic record or by stock certificate upon (or as promptly as
practicable following) the execution of this Agreement and shall be held in
escrow by the Company or its designee, as escrow agent (the “Escrow Agent”).
Upon vesting of the Shares, the Escrow Agent shall release or electronically
transfer to the Participant, upon request, those Shares which have vested (other
than any withheld by the Company pursuant to Section 9). In the event the Shares
are forfeited pursuant to Section 2(c) or withheld by the Company pursuant to
Section 9, the Company shall give written notice to the Participant and to the
Escrow Agent specifying the number of forfeited Shares or Shares to be withheld.
The Participant and the Company authorize the Escrow Agent to take all necessary
or appropriate actions consistent with the terms of this Agreement, including
the delivery to the Company of those Shares and stock powers for the Shares
being forfeited or withheld by the Company. The escrow shall terminate upon the
earliest of (a) the vesting and lapse of forfeiture of all Shares awarded under
this Agreement, (b) the election by the Company to waive forfeiture on all of
the unvested Shares, or (c) the election by the Company to terminate this
escrow. If at the time of such termination the Escrow Agent should have in its
possession any Shares owed to the Participant, the Escrow Agent shall promptly
deliver such Shares to the Participant and shall be discharged of all further
obligations hereunder. The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired. All reasonable
costs, fees and disbursements incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be borne by the Company.


A certificate or certificates representing the Shares shall be issued by the
Company and shall be registered in the name of the Participant on the stock
transfer books of the Company promptly following the effective date of this
Agreement, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Shares pursuant to Section 2
hereof. As a condition to the receipt of this Agreement, the Participant shall
deliver to the Company a Stock Power in the form attached hereto as Exhibit A,
duly endorsed in blank, relating to the Shares. Each certificate representing
the Shares shall bear the following legend:


“The ownership and transferability of this certificate and these shares are
subject to the terms and conditions (including forfeiture) of the Ribbon
Communications Inc. 2019 Incentive Award Plan and a Restricted Stock Award
Agreement entered into between the registered owner and Ribbon Communications
Inc. Copies of such Plan and the Agreement are on file in the executive offices
of Ribbon Communications Inc.”


If the Shares are issued to the Participant electronically rather than by a
stock certificate, the electronic record reflecting the issuance of the Shares
to the Participant shall bear such a legend or other notation.


As soon as administratively practicable, but not later than sixty (60) days,
following the vesting of the Shares (as described in Section 2 hereof), and upon
the satisfaction of all other applicable conditions, including, but not limited
to, the payment by the Participant of all applicable withholding taxes, the
Company shall deliver or cause to be delivered to the Participant, or in the
case of the Participant’s death, the Participant’s beneficiary, a certificate or
certificates for the applicable Shares, which shall not bear the legend
described above, but may bear such other legends as the Company deems advisable
pursuant to Section 6 below. If the Shares are issued to the Participant
electronically rather than by a stock certificate, the legend described above
shall be removed, but may bear such other legends as the Company deems advisable
pursuant to Section 6 below.


 6.         Adjustments of Shares. In the event of a Reorganization Event (as
defined in the Plan) or other transaction described in Section 10 of the Plan,
the Shares and the other terms of this Agreement shall be adjusted in the manner
provided for in Section 10 of the Plan.


7.         Compliance with Laws. The obligations of the Company and the
Participant under this Agreement are subject to all applicable laws, rules, and
regulations, including all applicable federal and state securities laws and the
obtaining of all such approvals by government agencies as may be deemed
necessary or appropriate by the Board or the relevant committee of the Board.


8.       Tax Matters.


(a)       Section 83(b) Election. The Participant may elect under Section 83(b)
of the Internal Revenue Code of 1986, as amended, to be taxed at the time the
Shares are acquired on the Grant Date (“Section 83(b) Election”). A
Section 83(b) Election must be filed with the Internal Revenue Service within
thirty (30) days of the Grant Date and the Participant shall provide a copy of
such form with the Company promptly following his or her filing. If the
Participant elects, in accordance with Section 83(b), to recognize ordinary
income in the year of acquisition of the Shares, the Company will require at the
time of such election an additional payment by the Participant in an amount
equal to any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the issuance of the Shares to the Participant.
Moreover, the Participant acknowledges and he or she is solely responsible to
file a timely election under Section 83(b) and the Company shall bear no
responsibility for any consequence of the Participant making a Section 83(b)
Election or failing to make a Section 83(b) Election.


(b)       Withholding Taxes. The Participant may be required to pay the Company
or any affiliate, and the Company shall have the right and is hereby authorized
to withhold, any applicable withholding taxes in respect of the Shares, their
vesting or transfer and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.


(c)       Tax Advice. The Participant acknowledges that he or she is responsible
for reviewing with his or her own tax advisors the federal, state, local and
other tax consequences of this investment and the transactions contemplated by
this Agreement. The Participant acknowledges that he or she is not relying on
any statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.


9.     No Right to Continued Employment or Service. The granting of the Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its affiliates to continue the employment or service of the Participant
and shall not lessen or affect any right that the Company or any of its
affiliates may have to terminate the service of such Participant. The
Participant shall remain a Participant at will.


10.    Securities Laws; Legends on Certificates. The issuance and delivery of
the Shares shall comply with (or be exempt from) all applicable requirements of
law, including without limitation the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be obligated to file any registration statement under any applicable
securities laws to permit the purchase or issuance of any Shares under the Plan
or Awards and accordingly, any certificates for Shares or documents granting
Awards may have an appropriate legend or statement of applicable restrictions
endorsed thereon. If the Company deems it necessary to ensure that the issuance
of Shares under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such Shares would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may reasonable request
which satisfies such requirements.


11.     Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.


12.     Shares Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan; the Shares are subject to the Plan; and the terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.


13.     Severability. The provisions of this Agreement are severable and if any
one or more provisions are deemed to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


14.     Erroneously Awarded Compensation. This Award (including any proceeds,
gains or other economic benefit actually or constructively received by
Participant upon any receipt of the Award or upon the receipt or resale of
shares of Common Stock underlying the Award) shall be subject to the provisions
of any claw-back policy implemented by the Company, including, without
limitation, any claw-back policy adopted to comply with the requirements of
applicable law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder.


15.     Choice of Law. This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law) as to all matters,
including, but not limited to, matters of validity, construction, effect,
performance and metrics.


16.    Captions. The captions of the sections of this Agreement are for
reference only and will not affect the interpretation or construction of this
Agreement.


17.    Successors. This Agreement will bind and inure to the benefit of the
parties and their respective successors, permitted assigns, heirs, devisees, and
legal representatives.


18.    Entire Agreement. Except as set forth herein, this Agreement and the Plan
supersede all prior agreements, whether written or oral and whether express or
implied, between the Participant and the Company relating to the subject matter
of this Agreement. Notwithstanding the foregoing, to the extent that the
Participant has entered into an employment agreement with the Company and the
terms noted in such employment agreement are inconsistent with or conflicts with
this Agreement, then the terms of the employment agreement will supersede the
inconsistent or conflicting terms set forth herein as determined by the Board in
accordance with Section 3(a) of the Plan. In all other respects, this Agreement
shall remain in full force and effect.


19.    Amendments. This Agreement may be amended or modified only by a written
agreement signed by the Company and the Participant; provided, however, that the
Board may amend or alter this Agreement and the Shares granted hereunder at any
time, subject to the terms of the Plan.


20.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement will not be
binding on either party unless and until signed by both parties.


[Signature Page Follows]









IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


 
 
 
 
 
 
 
 
 
 
RIBBON COMMUNICATIONS INC.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Agreed and acknowledged as
of the date first above written:
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
EMPLOYEE IDENTIFIER
 
 
 
GRANT NUMBER
 
 
 














Exhibit A


Stock Power1 




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Ribbon Communications Inc. (the “Company”), __________________________________
(__________) shares of common stock, par value $0.0001 per share, of the Company
standing in his/her/their/its name on the books of the Company represented by
Certificate No. _____________________ herewith and does hereby irrevocably
constitute and appoint _____________________ his/her/their/its attorney-in-fact,
with full power of substitution, to transfer such shares on the books of the
Company.


 
 
 
 
 
 
Dated:
 
 
Signature:
 
 
 
 
 
 
Print Name and Mailing Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Instructions: Please do not fill any blanks other than the signature line and
printed
name and mailing address. Please print your name exactly as you would like your
name to appear on the issued stock certificate(s). The purpose of this
assignment is to enable the forfeiture of shares without requiring additional
signatures on your part.
 
















 
 
 

1    This stock power is not effective if executed in the State of New York.




1

